DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei(USPGPUB DOCUMENT: 20190148401, hereinafter Lei) in view of Rabkin (USPATENT: 9177966, hereinafter Rabkin).

Re claim 1 Lei discloses in Fig 13 a semiconductor storage device, comprising:
a first stacked body including a plurality of first insulation layers(left 210) and a plurality of first gate electrode layers(left 500) that are alternately stacked in a first direction(top down);
a first semiconductor layer (left 320)[0063] extending in the first stacked body in the first direction(top down);
a first charge storage layer(left 314)[0059] between the first semiconductor layer (left 320)[0063] and the plurality of first gate electrode layers(left 500);
a second stacked body including a plurality of second insulation layers(right 210) and a plurality of second gate electrode layers(right 500) that are alternately stacked in the first direction(top down);
a second semiconductor layer(right 320)[0063] extending in the second stacked body in the first direction(top down);
a second charge storage layer(right 314)[0059] between the second semiconductor layer(right 320)[0063] and the plurality of second gate electrode layers(right 500);
a conductive layer(900) between the first stacked body and the second stacked body and extending in the first direction(top down) and a second direction perpendicular to the first direction(top down); and a first silicon oxide layer(left 710)[0077] between the conductive layer(900) and the plurality of first gate electrode layers(left 500), 

Lei does not disclose the first silicon oxide layer(left 710)[0077] containing an impurity that is at least one of phosphorus, boron, carbon, and fluorine.

Rabkin discloses the silicon oxide layer containing an impurity that is at least one of phosphorus, boron, carbon, and fluorine[col 2, lines 50-55 of Rabkin].


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Rabkin to replace the material of Lei’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, the first silicon oxide layer(left 710)[0077] containing an impurity that is at least one of phosphorus, boron, carbon, and fluorine[col 2, lines 50-55 of Rabkin].



Re claim 2 Lei and Rabkin disclose the semiconductor storage device according to claim 1, wherein a concentration of the impurity in the first silicon oxide layer(left 710)[0077] is higher than a concentration of the impurity in the first insulation layer (since the first insulation layer is not doped, then a concentration of the impurity in the first silicon oxide layer(left 710)[0077] is higher than a concentration of the impurity in the first insulation layer).

Re claim 3 Lei and Rabkin disclose the semiconductor storage device according to claim 1,

Lei and Rabkin do not disclose wherein a concentration of the impurity in the first silicon oxide layer(left 710)[0077] is in a range equal to or greater than 1x1017 atoms/cm3 and equal to or less than 1x1021 atoms/cm3.

Although the combination of Lei and Rabkin do not disclose wherein a concentration of the impurity in the first silicon oxide layer is in a range equal to or greater than 1x1017 atoms/cm3 and equal to or less than 1x1021 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein a concentration of the impurity in the first silicon oxide layer is in a range equal to or greater than 1x1017 atoms/cm3 and equal to or less than 1x1021 atoms/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the density limitation in planar memory cells [004, Lei]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 9 Lei and Rabkin disclose the semiconductor storage device according to claim 1, wherein the first silicon oxide layer(left 710)[0077] is in contact with the plurality of first gate electrode layers(left 500).

Re claim 10 Lei and Rabkin disclose the semiconductor storage device according to claim 1, wherein the first silicon oxide layer(left 710)[0077] is in contact with the conductive layer(900) (by way of 720/730/740).

Re claim 11 Lei and Rabkin disclose the semiconductor storage device according to claim 1, further comprising:an aluminum oxide layer (312)[0058] between the first charge storage layer(left 314)[0059] and the plurality of first gate electrode layers(left 500) and between the first silicon oxide layer(left 710)[0077] and the plurality of first insulation layers(left 210).

Re claim 12 Lei and Rabkin disclose the semiconductor storage device according to claim 1, further comprising:
a third insulation layer between the first silicon oxide layer(left 710)[0077] and the plurality of first gate electrode layers(left 500), wherein
the third insulation layer comprises aluminum oxide (first insulting sub-layer)[0072] or aluminum nitride.

Re claim 13 Lei and Rabkin disclose the semiconductor storage device according to claim 1, further comprising:
a fourth insulation layer between the first silicon oxide layer(left 710)[0077] and the conductive layer(900), wherein
the fourth insulation layer comprises aluminum oxide (second insulting sub-layer)[0072] or aluminum nitride.

Re claim 14 Lei and Rabkin disclose the semiconductor storage device according to claim 1, further comprising:
a second silicon oxide layer(right 710)[0077] between the conductive layer(900) and the plurality of second gate electrode layers(right 500), the second silicon oxide layer(right 710)[0077] containing the impurity[col 2, lines 50-55 of Rabkin].

Re claim 15 Lei and Rabkin disclose the semiconductor storage device according to claim 14, wherein a concentration of the impurity[col 2, lines 50-55 of Rabkin] in the first silicon oxide layer(left 710)[0077] is substantially the same as a concentration of the impurity in the second insulation layer.

Re claim 16 Lei and Rabkin disclose the semiconductor storage device according to claim 1, wherein
each of the plurality of first gate electrode layers(left 500) comprises tungsten, and
each of the plurality of second gate electrode layers(right 500) comprises tungsten[0074].

Re claim 17 Lei and Rabkin disclose the semiconductor storage device according to claim 16, wherein the conductive layer(900) comprises tungsten[0084].

Re claim 18 Lei and Rabkin disclose the semiconductor storage device according to claim 1, wherein the conductive layer(900) comprises tungsten[0084].

Re claim 19 Lei and Rabkin disclose the semiconductor storage device according to claim 1, further comprising:
a semiconductor substrate (100)[0047,0048], wherein
the first stacked body and the second stacked body are on the semiconductor substrate, and
the conductive layer(900) is in contact with the semiconductor substrate (by way of 420).

Re claim 20 Lei and Rabkin disclose the semiconductor storage device according to claim 1, wherein in a cross section along the first direction(top down), the first silicon oxide layer(left 710)[0077] includes a plurality of protrusions protruding towards the plurality of first gate electrode layers(left 500), respectively, in a second direction perpendicular to the first direction(top down).



Claim Objections
Claim 4 (and dependent claims 5-6) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 4 would be allowable based on the following limitation: wherein the first silicon oxide layer includes a first region and a second region between the first region and the plurality of first gate electrode layers, and a concentration of the impurity in the first region is higher than a concentration of the impurity in the second region

Claim 7 (and dependent claim 8) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 7 would be allowable based on the following limitation: wherein the first silicon oxide layer includes a first region and a second region provided between the first region and the conductive layer, and a concentration of the impurity in the first region is higher than a concentration of the impurity in the second region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819